Citation Nr: 0835204	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  04-28 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served in the United States Army National Guard 
from August 1976 to November 1976 and had active duty service 
from June 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
knee disorder and denied his claim of entitlement to service 
connection for dental trauma, including a jaw disorder.  The 
veteran submitted a timely notice of disagreement (NOD) in 
September 2003 regarding his bilateral knee claim.  A 
statement of the case was issued in June 2004 and the veteran 
perfected his appeal in August 2004.

In August 2004, the veteran indicated that he disagreed with 
the July 2003 denial of his claim of entitlement to service 
connection for dental trauma, to include a jaw disorder.  The 
veteran had one year from the date of mailing of the 
notification of the determination being appealed in which to 
file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. § 20.302(b) (2007).  He failed to 
submit his disagreement with the dental claim within one 
year.  Id.  Thus, this issue is not on appeal and is not 
before the Board.

The veteran participated in a Travel Board hearing in June 
2007 with the undersigned Veterans Law Judge.  A transcript 
of that proceeding has been associated with the veteran's 
claims file.

In August 2007, the Board reopened the veteran's claim and 
remanded it for additional evidentiary development.

In a statement dated in January 2006, the veteran indicated 
that he wished to file claims of entitlement to a clothing 
allowance, service connection for a bilateral foot disorder, 
head injury, vision disorder, peripheral neuropathy of the 
bilateral legs and post-traumatic stress disorder.  These 
issues are REFERRED back to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board is 
without jurisdiction to consider issues not yet adjudicated 
by the agency of original jurisdiction.]


FINDING OF FACT

The competent and probative medical evidence of record is 
against a finding that a bilateral knee disorder, to include 
arthritis, is related to a disease or injury during the 
veteran's military service.


CONCLUSION OF LAW

A bilateral knee disorder, to include arthritis, was not 
incurred in or aggravated by service, nor may it be presumed 
to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  


The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Letters dated in December 2005, March 2006, June 2006 and 
October 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio, at 187.  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the December 2005 notice 
letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  Although this letter was not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since he was subsequently 
provided adequate notice in December 2005, he was provided 
with time to respond with additional argument and evidence 
and the claim was readjudicated and an additional 
supplemental statement of the case was provided to the 
veteran in June 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  

Notice letters dated in March 2006 and October 2007 informed 
the veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  VA contacted the veteran in January 2007 and 
October 2007 requesting additional information regarding his 
alleged treatment received for his bilateral knees in 1977, 
but the veteran did not respond.  The Board notes that the 
duty to assist is not always a one-way street.  If the 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board also notes 
that the veteran stated private treatment records from Dr. 
A.M. (whom the veteran alleged treated his bilateral knee 
disorder between 1976 and 1979) were unavailable.  See Travel 
Board hearing transcript, June 4, 2007.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA medical examinations in April 
2001 and May 2008 to obtain opinions as to whether his 
bilateral knee condition could be directly attributed to 
service.  Further examination or opinion is not needed on the 
claim because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that he currently suffers from a 
bilateral knee disorder that is the result of his time in 
service.  Specifically, the veteran claims that during 
inactive duty for training (INACDUTRA) in 1977, he was 
participating in a tank exercise at Fort Dix, when his tank 
encountered a depression in the road and the veteran's left 
knee was injured by the radio rack.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
Concerning element (1) of Hickson, in April 2001, the veteran 
was diagnosed with mild degenerative changes of the bilateral 
knees with medial joint space narrowing  and in May 2008, the 
veteran was diagnosed with bilateral knee patellofemoral 
syndrome, Osgood Schlatter's syndrome and degenerative joint 
disease, all of the bilateral knees.  Thus, element (1) of 
Hickson has been satisfied.

Regarding element (2) of Hickson, the veteran's service 
treatment records at no time demonstrated any complaints of 
or treatment for a bilateral knee disorder.  See Standard 
Forms (SF) 88 and 93, entrance examination reports, April 1, 
1976; SF 88 and 93, separation examination reports, November 
1976; SF 88 and 93, examination reports, January 21, 1981; SF 
88 and 93, examination reports, June 2, 1982.  

The veteran has alleged that his injuries took place in 1977, 
while on INACDUTRA.  The RO and Appeals Management Center 
were unable to obtain any outstanding service treatment or 
personnel records that verified this allegation.  The only 
evidence in the veteran's personnel file supporting his claim 
is a certificate dated in August 1977, noting the veteran 
received an orientation on the principal provisions of AR 
135-91, which included the procedures for obtaining excused 
absences, the requirement for attendance at unit activities, 
the imposition of penalties for unexcused absences, and the 
policy concerning changing place of residence.  See 
certificate, service personnel records, August 14, 1977.

However, a Statement of Medical Examination and Duty Status, 
dated June 12, 1977, noted that the veteran was riding inside 
a tank at Fort Dix, New Jersey.  The tank hit a depression in 
the tank trail and the veteran's left knee hit the ready 
rack.  At the time of the incident treatment was not 
necessary.  However, on the return trip to home station, the 
knee began to swell.  When the veteran returned to the 
Armory, his left knee was swollen and he had pain.  He was 
taken to St. Barnabas Medical Center for treatment and x-ray.  
X-ray findings were negative.  It was determined that the 
veteran sustained a contusion of the left knee and no further 
treatment was contemplated.  See DA Form 2173, Statement of 
Medical Examination and Duty Status, June 12, 1977.  
Additionally, the veteran submitted a personal statement from 
B.A., who was the tank commander in 1977 who witnessed the 
veteran's injury.  B.A. reiterated the statement above.  See 
personal statement, B.A., May 26, 2007.

Affording the veteran the full benefit of the doubt, the 
Board finds that the veteran was injured in June 1977, 
despite the lack of available service and private treatment 
records.  Thus, element (2) of Hickson is satisfied.  With 
respect to the one year presumptive period found in 38 C.F.R. 
§ 3.309(a), the evidence of record does not include a 
diagnosis of bilateral knee arthritis during the one year 
presumptive period after service.  In that regard, the 
veteran himself does not contend that he sought treatment for 
this condition during this time.  

Turning to the question of medical nexus, the Board finds no 
medical evidence of record that supports the veteran's 
contentions.  In fact, not only are the notations of the 
veteran's injuries in service merely recitations of history 
provided by the veteran, see Black v. Brown, 5 Vet. App. 177, 
180 (1993), the veteran was also seriously injured in two 
motor vehicle accidents (MVA) in 1995 and 2000.  It appears 
from the record that the veteran's bilateral knee problems 
began after his 2000 MVA.  

Nonetheless, the veteran was afforded two VA medical 
examinations to determine the nature and etiology of his 
current disabilities.  In April 2001, x-ray findings noted 
bilateral mild degenerative changes with medial joint space 
narrowing.  Magnetic resonance imaging findings were also 
within normal limits.  See VA joints examination report, 
April 17, 2001.  The May 2008 VA joints examination diagnosed 
the veteran with bilateral knee patellofemoral syndrome, 
Osgood Schlatter's syndrome and degenerative joint disease.  
The examiner concluded that the veteran's current 
disabilities were not due to his military service and more 
specifically, not to the June 1977 injury.  This was due to 
the fact that there was a contusion of the knee in 1977 and 
his current problem, patellofemoral syndrome, is not 
secondary to a knee contusion injury.  See VA joints 
examination report, May 15, 2008.

The Board notes that the May 2008 VA examiner concluded the 
veteran may have suffered from Osgood Schlatter's syndrome 
prior to his entry into service; however, there is no 
evidence of any bilateral knee disorder at that time.  See SF 
88 and 93, entrance examination reports, April 1, 1976.  The 
veteran is presumed sound upon his entry into service.

Regardless however, the veteran's vague and shifting 
statements are self-serving and are unsupported by his 
service records.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  [VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence].  
Specifically, on his April 2001 VA examination, the veteran 
reported that he suffered from bilateral meniscal tears in 
1977.  Later, in May 2008, the veteran stated he only 
suffered from pain and swelling following his accident.  
Clearly, the veteran's statements and testimony are 
inconsistent and inaccurate.

The service treatment records contain no indication that the 
veteran sustained a significant injury to his knees in 1977.  
The Board places far greater probative value on the 
pertinently negative contemporaneous service department 
records than it does on the more recent statements of the 
veteran, made in connection with his claim for monetary 
benefits from the government.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Such records are more reliable, in the Board's view, than the 
veteran's unsupported assertion of events now over three 
decades past; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence].  

The only remaining evidence in support of the veteran's claim 
are lay statements alleging that the veteran's current 
bilateral knee disabilities are related to service.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experiences; for example, he is 
competent to discuss his fatigue.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  

Although the veteran has established that he currently 
suffers from bilateral knee disorders, the evidence of record 
does not support a finding that these conditions are the 
result of his time in service.  The veteran's claims fail on 
element (3) of Hickson.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claims 
for service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  


ORDER

Entitlement to service connection for a bilateral knee 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


